Upon reading the Petition and Affidavit of Joseph Scott and Anne his Wife preferred to this Court, setting forth that he is a very poor Man, and not worth £5 in the Whole World; and Therefore praying that he may be admitted in forma pauperis, to commence a Suit in this honourable Court against Daniel Fidling and others, for divers unjust and collusive dealings with the Petitioners; and that Council may be assigned him; and Mr. Whitaker thereupon moving to the Court on the Petitioners behalf; The Court doth grant the prayer of the said Petitioner; and Do assign Mr. Whitaker to be of his Council accordingly.
Intr.
Thos Lamboll Deputy Register